  Case 3:21-cv-00842-B Document 47 Filed 07/15/21                  Page 1 of 3 PageID 2789



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS

 CHARITABLE DAF FUND, L.P.                               §
 and CLO HOLDCO, LTD.,                                   §
 directly and derivatively,                              §
                                                         §
                   Plaintiffs,                           §
                                                         §
                      v.                                 §   CAUSE NO. 3:21-cv-00842-B
                                                         §
 HIGHLAND CAPITAL MANAGEMENT,                            §
 L.P., HIGHLAND HCF ADVISOR, LTD.,                       §
 and HIGHLAND CLO FUNDING, LTD.,                         §
 nominally,                                              §
                                                         §
                 Defendants.                             §



                            MOTION TO STRIKE REPLY APPENDIX

       Plaintiffs Charitable DAF Fund, L.P., and CLO Holdco, Ltd. submit this Motion due to

Defendant Highland Capital Management’s filing of an 852-page appendix [Doc. 43] with its reply

brief. Reply appendices require leave of Court, which Defendant did not seek. See Jackson v.

Triumph Aerostructures, LLC, No. 3:15-CV-0535-B, 2016 U.S. Dist. LEXIS 123579 (N.D. Tex.

Sep. 12, 2016) (Boyle, J.) (noting that leave is required before filing a reply appendix and that not

obtaining leave is ordinarily grounds for striking the appendix); see also Galderma Labs., L.P. v.

Actavis Mid Atl.LLC, No. 4:06-CV-471-Y, 2008 WL 3822622, *1 (N.D. Tex. July 23, 2008)

(unpublished) (quoting Weber v. Merrill Lynch Peirce Fenner & Smith, Inc., 455 F. Supp. 2d 545,

551 (N.D. Tex. 2006), for the proposition, “[i]t is well settled that the reply brief may not contain

new evidence.”).

       There are few exceptions to this rule, and none that could apply to Defendant’s 852-page

filing. Cf. U.S. Bank v. Richardson, Civil Action No. 3:17-CV-2271-L (BT), 2020 U.S. Dist.

______________________________________________________________________________
Motion to Strike Reply Appendix                                          Page 1
  Case 3:21-cv-00842-B Document 47 Filed 07/15/21                   Page 2 of 3 PageID 2790



LEXIS 255906, at *5 n.4 (N.D. Tex. June 1, 2020) (refusing, on stay motion, to consider evidence

the defendants “submitted for the first time in support of their reply, as it was filed without leave

of court,” reasoning that, “it is generally improper for a party to introduce new evidence at the

reply stage of a motion proceeding because the purpose of a reply brief is to rebut the nonmovant's

response, not to introduce new evidence,” and noting that “leave to file new evidence in support

of a reply is rarely granted”); State Auto. Mut. Ins. Co. v. Freehold Mgmt., Civil Action No. 3:16-

CV-2255-L, 2019 U.S. Dist. LEXIS 55052 at *89 n.14 (N.D. Tex. Mar. 2019) (refusing to consider

reply appendix in support of motion to strike expert testimony); Burch v. Chase Bank of Tex. NA,

Civil Action No. 4:20-cv-00524-O, 2021 U.S. Dist. LEXIS 17946 at *1-2 (N.D. Tex. Jan. 15,

2021) (“The purpose of a reply brief under local rule 7.1(f) ‘is to rebut the nonmovant['s] response,

thereby persuading the court that the movant is entitled to the relief requested by the motion . . . .

Consequently, a court generally will not consider arguments raised for the first time in a reply

brief.”). Moreover, any issue Defendant failed to brief “in its opening brief . . . is waived and

should not be considered.” Id. at *2.

       Here, Defendant submitted an 852-page appendix with its reply after submitting a 926-

page appendix with its motion (and 505 pages in an appendix accompanying a contemporaneously

filed motion to dismiss). Defendant filed its reply appendix without leave of Court, and without

requesting leave. Plaintiffs object. Under the Local Rules, Plaintiffs are without an opportunity to

respond to this improper submission of evidence or the new arguments that submission purports

to bolster. Allowing the filing would therefore cause substantial prejudice to Plaintiffs. It should

not be allowed.

       In the alternative—and only in the alternative—Plaintiffs request leave to submit a

supplemental response brief. Given the volume at issue, a few days to submit a short sur reply

______________________________________________________________________________
Motion to Strike Reply Appendix                                          Page 2
  Case 3:21-cv-00842-B Document 47 Filed 07/15/21                Page 3 of 3 PageID 2791



would not suffice. Defendant’s voluminous submission can only, fairly, be considered an amended

motion (an untimely one at that). If allowed, Plaintiffs should have a full opportunity to respond

with full briefing and with evidence of their own.

Dated: July 15, 2021                                 Respectfully submitted,

                                                     SBAITI & COMPANY PLLC

                                                     /s/ Jonathan Bridges
                                                     Mazin A. Sbaiti
                                                     Texas Bar No. 24058096
                                                     Jonathan Bridges
                                                     Texas Bar No. 24028835
                                                     JPMorgan Chase Tower
                                                     2200 Ross Avenue – Suite 4900W
                                                     Dallas, TX 75201
                                                     T: (214) 432-2899
                                                     F: (214) 853-4367
                                                     E: mas@sbaitilaw.com
                                                         jeb@sbaitilaw.com


                                                     Counsel for Plaintiffs



                             CERTIFICATE OF CONFERENCE

      I hereby certify that on July 15, 2021, I conferred with counsel for Highland Capital
Management, L.P., who informed me that he is opposed to the relief sought in this Motion.


                                                     /s/ Jonathan Bridges
                                                     Jonathan Bridges




______________________________________________________________________________
Motion to Strike Reply Appendix                                          Page 3
